*649The defendant American Western Home Insurance Company (hereinafter the defendant) made a prima facie showing of its entitlement to judgment as a matter of law by submitting an uncontroverted affidavit of service and other evidence demonstrating that the plaintiff was served with process in the underlying action in April 2006. Contrary to the determination of the Supreme Court, the plaintiffs conclusory and unsubstantiated denial of receipt of the papers was insufficient to rebut the presumption of proper service (see Kihl v Pfeffer, 94 NY2d 118,122 [1999]; Malik v Noe, 54 AD3d 733 [2008]; Coyle v Mayer Realty Corp., 54 AD3d 713 [2008]; Trini Realty Corp. v Fulton Ctr. LLC, 53 AD3d 479, 480 [2008]; Koyenov v Twin-D Transp., Inc., 33 AD3d 967, 968-969 [2006]). Accordingly, the plaintiffs failure to provide the defendant with notice of the commencement of the underlying action until September 2006 constituted a breach of its obligation under the subject policy to provide such notice as soon as practicable. The defendant’s disclaimer of coverage therefore was valid, and the Supreme Court erred in denying its motion for summary judgment.
Since this is a declaratory judgment action, the matter must be severed against the defendant and remitted to the Supreme Court, Kings County, for the entry of a judgment declaring that it is not obligated to defend and indemnify the plaintiff, 639 Bushwick, LLC, in the underlying action (see Lanza v Wagner, 11 NY2d 317, 334 [1962], appeal dismissed 371 US 74 [1962], cert denied 371 US 901 [1962]). Mastro, J.P., Miller, Balkin and McCarthy, JJ., concur.